Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The action is in response to claims dated 7/21/2021.
Claims pending in the case: 1-14

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-6, 8, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Proud (US 20140245789) in view of Poola (US 20160042289).

Regarding claim 1, Proud teaches, A system for behavior modification, comprising: a wearable device for wearing by a user; a data server; the wearable device being in communication with said data server (Proud: Fig. 3, [14, 106-107, 139]: wearable device communicating with server); 
the wearable device configured to collect kinesthetic movement data associated with kinesthetic movement performed by a user (Proud: [117-118, 127, 137, 139]: detect movement and orientation); 
said wearable device configured to transmit said collected kinesthetic movement data to said data server (Proud: Fig. 3,  [110]: data from user device sent to central server for processing); 
said data server analyzing through the action of one or more computerized computational methods said collected data to identify behavioral metrics in said collected data (Proud: Fig. 3,  [110, 120, 126]: data from user device sent to central server for processing), 
where said behavioral metrics exceed pre-configured … values (Proud: [248-250]: compare parameters to detect changes in parameters and identify events requiring alerts); 
said data server calculating behavioral insights utilizing said Machine Learning analysis (Proud: [120, 126, 165]: machine learning for behavior analysis); and 
said data server returning behavioral metrics and calculated insights to said wearable device to display to an observer in the form of one or more actions or recommendations (Proud: [163, 171]: provide recommendations based on acquired data; breakdown of collected data (behavioral metrics and insights) may be presented); and 
said user performing any of said one or more actions or recommendations (Proud: [296]: user performs suggested actions).
However Proud does not specifically teach, behavioral metrics exceed pre-configured key P-values.
Poola teaches, behavioral metrics exceed pre-configured key P-values (Poola: [32, 34-35]: comparing with the computed p-value may provide an accurate outcome).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Proud and Poola because the combination would enable the use of identifying threshold violations by using p-values. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would enable using a method generally understood in the art to identify abnormalities in collected data (see Poola [3, 32]).

Regarding claim 4, Proud and Poola teach the invention as claimed in claim 1 above and further teach, where the Machine Learning is performed on the data server (Proud: Fig. 3,  [110, 120, 126, 165]: data from user device sent to central server for processing).

Regarding claim 5, Proud and Poola teach the invention as claimed in claim 1 above and further teach, where the calculated insights reflect connections within the user's behaviors (Proud: [120, 126, 165]: machine learning for behavior analysis).

Regarding claim 6, Proud and Poola teach the invention as claimed in claim 1 above and further teach, where the report is in the form of auto-generated text messages (Proud: [278, 341]: send messages which may be instant message);

Regarding Claim(s) 8, 11-13 this/these claim(s) is/are similar in scope as claim(s) 1, 4-6 respectively. Therefore, this/these claim(s) is/are rejected under the same rationale.

Claim 2-3, 7, 9-10, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Proud (US 20140245789) and Poola (US 20160042289) in further view of NPL_Lin (Looking At The Body: Automatic Analysis of Body Gestures and Self-Adaptors in Psychological Distress).

Regarding claim 2, Proud and Poola teach the invention as claimed in claim 1 above but not, where the kinesthetic movement data are consistent with, and identified as, fidget behavior.
NPL_Lin teaches, where the kinesthetic movement data are consistent with, and identified as, fidget behavior (Lin: Pg. 2 section 2.3 [2], Pg. 7 Section 4.3.3.1 [1-2]: predict ADHD using cyclic movement detection of fidget behavior).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Proud, Poola and NPL_Lin because the combination would enable the use of movement data commonly found to be associated with psychological disorders to identify distress conditions in patients from data collected using a wearable device. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would enable one to automatically detect self-adaptors and fidgeting, a subset of
self-adaptors that has been shown to be correlated with psychological distress (see NPL_Lin abstract).

Regarding claim 3, Proud and Poola and NPL_Lin teach the invention as claimed in claim 2 above and further teach, NPL_Lin teaches, where the fidget behavior is drumming, jumping, tapping, hopping, rocking and/or any cyclic, repetitive non-academically functional behavior associated with ADHD, Autism, or other motor-related medical condition (Lin: Pg. 2 section 2.3 [2], Pg. 7 Section 4.3.3.1 [1-2]: predict ADHD using cyclic movement data).

Regarding claim 7, Proud and Poola teach the invention as claimed in claim 1 above and further teach, where said computerized computational method is a Machine Learning Algorithm operative to analyze received data to identify kinesthetic movement classified as … pattern of behavior (Proud: [120, 126, 165]: machine learning for behavior analysis using classifier).
However Proud and Poola do not specifically teach, movement classified as fidget behavior.
NPL_Lin teaches, movement classified as fidget behavior (Lin: Pg. 2 section 2.3 [2], Pg. 7 Section 4.3.3.1 [1-2]: predict ADHD using cyclic movement data).
The same motivation to combine the prior arts, stated above applies.

Regarding Claim(s) 9-10 and 14, this/these claim(s) is/are similar in scope as claim(s) 2-3 and 7 respectively. Therefore, this/these claim(s) is/are rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in attached 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDRITA BRAHMACHARI whose telephone number is (571)272-9735. The examiner can normally be reached Monday to Friday, 10 am to 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571 272 8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mandrita Brahmachari/Primary Examiner, Art Unit 2176